DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 08/22/2022.


Status of Claims


Claims 1, 9,  and 15 have been amended. 
Claims 1-19 are now pending.


Response to Arguments

Applicant's arguments filed on 08/22/2022 regarding the 35 U.S.C. 101 rejection of claims 1-19 have been fully considered. The Applicant maintains previous arguments  that the claims incorporate a practical application through the interaction and integration of claimed features (e.g. API, SaaS platform, historical project metrics, automated agent, etc.) which can effect reduction of computer system or hardware processor cycle time.
The Examiner maintains the position that the Applicant’s claimed features do not provide a practical application (i.e. improvement to the functioning of a computer) because the Applicant's claim nor specification identifies a specific structure that reduces/improves computer system or hardware processor cycle time other than the use of a Cloud SaaS with an application programming interface (API) in paragraph [0020]. There is no detail in the specification that defines a specific component, software, or data structure within the Cloud SaaS or API that improves hardware processor cycle time of a computer. The API provides a communication connection between separate devices and is used as a tool to collect data from different data sources. The API improves the data collection processing cycle time as compared to a single computer device performing the same function. However, the API software itself does not improve the computer hardware processor cycle time of the separate devices. Therefore, the Examiner submits that the improvement in processor cycle time in processing data is achieved through the use of an API, an existing computer technology. As per MPEP 2106.05(a), an increase in speed that comes from the capabilities of a general-purpose computer is not sufficient to show an improvement in computer-functionality. Therefore, the 35 U.S.C. 101 rejection is maintained.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention, “System and Method of Collecting Project Metrics to Optimize Distributed Development Efforts”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. managing personal behavior), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-19 are directed to a statutory category, namely a machine (claims 1-8), a process (claims 9-14) and a manufacture (claims 15-19).
Step 2A(1): Independent claims 1, 9, and 15 are directed to an abstract idea of Certain Methods of Organizing Human Activity, based on the following claim limitations: “users contribute historical project metrics and submit a request for project planning, execution plan, and task split; perform analysis of productivity factors, including affinities between data centers, to define an impact on a team composition and task split on a project development; identification of one or more split points…quantifying a split impact…; identify trade-offs for client metrics and develop a set of contours for different development options, determining the team composition and task splits and the impact of a team composition and task split on the project development; assigning the task splits to corresponding target workers; and probe and receive on-going project metrics; create a task and notify the target worker, responsive to acceptance of the execution plan”. These claims describes a process of assisting a user to assess and plan a distributed development project which involves project management and task/resource allocation. Dependent claims 2-8, 10-14, and 16-19 further define the assessing, planning, management and task/resource allocation aspects of independent claims 1, 9, and 15. These limitations, under the broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” which includes managing personal behavior (e.g. social activities, teaching, and following rules or instructions) and thus recite an abstract idea. Certain Methods of Organizing Human Activity encompass activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-19 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. Independent claims 1, 9, and 15 recite additional elements of SaaS platform, an application programming interface, integrate the historical project metrics into a specified data format for processing, the API interface allow a user to register to contribute automatically the historical project metrics, a productivity factor analyzer, a task splitter processing device, an indifference curve identifier processing device, a development optimizer processing device, an automated agent to automate probe, automatically {create a task in an electronic work planner}, automatically sending text messaging (claims 1, 9, and 15), a computer-implemented method (claim 9), and a computer readable storage medium storing a program of instructions executable by a machine (claim 15). Dependent claims 2, 7, 8, and 14 include additional elements of a dashboard, an application programming interface (API) (claim 2), an enablement agent, an electronic work planner, electronic-mail (claims 7 and 14), and a memory device coupled to the one or more hardware processors (claim 8). These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. Details on how the specified data format such as in Fig. 2 improves a computer’s processing time is missing from the Applicant’s specification.  Therefore, the additional elements are viewed as computing, software, and display components that are used to perform the abstract idea of analyzing project metrics, allocating task and resource assignments, and communicating results. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-19 do not integrate the judicial exception into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1, 9, and 15 recite additional elements of an SaaS platform, an application programming interface, integrate the historical project metrics into a specified data format for processing, the API interface allow a user to register to contribute automatically the historical project metrics, a productivity factor analyzer, a task splitter processing device, an indifference curve identifier processing device, a development optimizer processing device, an automated agent to automate probe, automatically {create a task in an electronic work planner}, automatically sending text messaging (claims 1, 9, and 15), a computer-implemented method (claim 9), and a computer readable storage medium storing a program of instructions executable by a machine (claim 15). Dependent claims 2, 7, 8, and 14 include additional elements of a dashboard, an application programming interface (API) (claim 2), an enablement agent, an electronic work planner, electronic-mail (claims 7 and 14), and a memory device coupled to the one or more hardware processors (claim 8). Per the Applicant’s specification, the SaaS platform is a software application running on a cloud infrastructure [0059];  the API are interfaces executed via the SaaS platform [0037]; a data format is defined for storing the historical project metrics ([0037] and Fig. 2); the productivity factor analyzer and the task splitter processing device are hardware processors with program instructions ([0006] and [0007]); a client indifference curves identifier processing device includes a set of questionnaires to identify the acceptable trade-off for various metrics of the client [0031]; a development optimizer runs on one or more hardware processing devices (i.e. software) (original claim 1); automated agent to automate probe is interpreted as software implemented by a computer to automate probing activity; automatically create a task in an electronic work planner is interpreted as automation by way of a computer and electronic organization tool;  automatically sending text messaging is a form of automated electronic communication by way of a computer; a computer readable medium includes a portable computer diskette, a hard disk, RAM, ROM, etc. [0083]; the dashboard is an interface executed via the SaaS platform [0037]; an enablement agent is software running on a hardware processor [0037]; electronic-mail is a form of electronic communication; and the memory device is storage for the historical project data [0037]. These additional elements are viewed as mere instructions to apply or implement the abstract idea of analyzing project metrics and allocating task assignments on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624